Citation Nr: 1447959	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  13-21 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee post-operative residuals, fracture, left tibial spine with anterior cruciate ligament rupture.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's increased rating claim and continued his 10 percent disability rating for his left knee disability. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left knee disability is characterized by flexion up to 110 degrees without pain and extension up to 5 degrees without pain, with no instability or locking.


CONCLUSION OF LAW

The criteria for a disability rating for a left knee disability in excess of 10 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a); Diagnostic Codes (DCs) 5260 & 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit ("Fed. Cir.") and the Court of Appeals for Veterans Claims ("Vet. App." or "Court"). The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

With regard to the notice requirements pertaining to increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc. See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

An RO pre-adjudication letter was sent to the Veteran, and this letter apprised the Veteran of the type of evidence and information needed to substantiate his increased rating claims, and of his and VA's respective responsibilities in obtaining this supporting evidence. The AOJ also advised him as to how disability ratings and effective dates are assigned. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
Analysis of the Claim 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002). Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2. If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2013). In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3. Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's left knee disorder is service connected and evaluated as 10 percent disabling based on post-surgical residuals. The Veteran asserts that in the last few years his left knee disability has increased in severity. The Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent, and the appeal will be denied.  

The normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 (2014), Plate II.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee. 38 C.F.R. § 4.71(a) (2014). A noncompensable rating is warranted when leg flexion is limited to 60 degrees. Id. A 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees. Id.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee. A noncompensable rating is warranted when leg extension is limited to 5 degrees. A 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees. 38 C.F.R. § 4.71(a) (2014). 

In January 2013, the Veteran was afforded a VA medical examination for his left knee disability. In the examination the Veteran reported that his left knee condition had worsened.  The Veteran alleged that he had flare-ups that impacted the function of his left knee and lower leg, including not being able to run or kneel, and being in pain after a short walk or standing for more than 20 minutes. 

On examination, the Veteran's left knee showed extension of 5 degrees without pain, with flexion of the left knee to 110 degrees without objective evidence of painful motion; repetitive use testing revealed similar results. There was no instability of the left knee on valgus/varus testing or anterior and posterior stress testing. The examiner noted some weakened movement and atrophy in the Veteran's left knee, however, no additional loss of motion that would qualify for a disability rating in excess of 10 percent. X-rays of the left knee showed signs of mild osteoarthritis. 

The Veteran's left knee limitation of motion and functional loss are minimal and are contemplated in the currently-assigned ratings. During the January 2013 examination there was no objective evidence of pain during range of motion testing or after repetitive use testing. Therefore, the criteria for a rating higher than 10 percent have not been met under Diagnostic Code 5260 or 5261. In addition, despite the Veteran's report of occasional instability in his left knee after a long period of standing, stability tests of the left knee were completely normal during the January 2013 examination. Thus, there is no evidence of any recurrent subluxation or lateral instability of the left knee, let alone severe impairment to warrant a higher rating under Diagnostic Code 5257. 

Likewise, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not provide for a higher rating, as there is no evidence of ankylosis of the left knee, malunion of the left tibia or fibula, or a dislocated or removal of semilunar cartilage in the left knee. See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998). Accordingly, application of these Diagnostic Codes is unwarranted.

The Board has considered the Veteran's statements regarding his left knee symptoms. The Veteran is competent to report observable symptoms such as knee pain on motion. See Layno v. Brown, 6 Vet. App. 465 (1994). However, as a layperson he is not competent to identify a specific level of knee disability according to the appropriate diagnostic code. Such competent evidence concerning the nature and extent of the Veteran's service-connected left knee disability has been provided by VA medical professionals who have examined him during the current appeal. The medical findings directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be the only competent and probative evidence of record, and they are, therefore, accorded greater weight than any of the lay reports of increased symptomatology by the Veteran. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). Consequently, a rating in excess of 10 percent is not warranted. 

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his left knee disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his left knee disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the left knee signs, symptoms, and limitations reported by the Veteran. See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), DCs 5256-5263. The applicable schedular criteria and regulations address limitation of motion of the knee, recurrent subluxation or lateral instability, and any functional loss. Accordingly, the Veteran's left knee manifestations are contemplated by the rating criteria. In addition, the evidence does not otherwise indicate that there is an exceptional or unusual left knee disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.


ORDER

A disability rating in excess of 10 percent for a left knee condition is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


